Order
PER CURIAM:
Marion Chapman appeals the denial, following an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. In his sole point on appeal, Chapman contends that the motion court clearly erred in denying his motion because his trial counsel failed to act as a reasonably competent attorney in that she 1) failed to advise Chapman, in a manner that he could understand, that the jury could be instructed as to not only self-defense but also voluntary manslaughter as a lesser-included offense of second-degree murder; and 2) failed to request that the jury be instructed on voluntary manslaughter.
We affirm. Rule 84.16(b).